Citation Nr: 0416724	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  99-06 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision of the Boston, 
Massachusetts, regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's application 
to reopen a claim of entitlement to service connection for 
PTSD.  

In an August 1991 rating decision service connection for PTSD 
was denied because that disorder was not shown.  That 
decision is final.  38 U.S.C.A. § 7105 (West 2002).  Thus, 
the merits of the current claim may be considered only if new 
and material evidence has been submitted since that prior 
rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2003).

This appeal is, in pertinent part, remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action that is required on your part.


FINDINGS OF FACT

1.  In August 1991, the RO denied entitlement to service 
connection for PTSD.  The veteran was provided notice of the 
denial and did not thereafter appeal.

2.  The evidence received since the August 1991 decision is 
new, it bears directly and substantially upon the specific 
matters under consideration, and it is so significant that it 
must be considered to decide fairly the merits of the claim 
of entitlement to service connection for PTSD.




CONCLUSION OF LAW

The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has PTSD due to his service as a 
military policeman (MP) in Korea.  In the August 1991 RO 
decision, the claim was denied because the record on appeal 
did not show a current diagnosis of PTSD.

The law and regulations provide that if new and material 
evidence has been presented or secured with respect to 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.

The law in effect at the time the veteran filed his current 
application to reopen provided that "New and Material" 
evidence is evidence not previously submitted, not cumulative 
or redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of the matter on any 
basis, in this case, since the RO's August 1991 decision.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the August 
1991 denial.  This evidence includes, for the first time, a 
diagnosis of PTSD.  See, for example, VA treatment records 
beginning in May 1999 and a VA examination dated in March 
2000.  This diagnosis demonstrates, for the first time, 
evidence that the veteran has been diagnosed with PTSD.  
Accordingly, the additional medical evidence is both new and 
material as defined by regulation.  38 C.F.R. § 3.156(a).  
Simply put, the diagnosis was not previously of record, it 
bears directly and substantially upon the issue at hand, and 
it is neither duplicative nor cumulative.  Further, this new 
evidence is so significant that it must be considered in 
order to decide fairly the merits of the claim for service 
connection for PTSD.  Id.  The claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.


REMAND

While the veteran has submitted new and material evidence to 
reopen the claim of service connection for PTSD, given the 
state of the law and evidence as discussed below, the Board 
finds that the underlying claim must be remanded for further 
evidentiary development before the merits of the claim may be 
addressed.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires the RO to obtain 
and associate with the record all adequately identified 
records.  38 U.S.C.A. § 5103A(b) (West 2002).  In this 
regard, the veteran contends that PTSD was caused by the 
following events: 

i.  In November 1953, while with Company 
B, 728th Military Police Battalion, in Su 
won, Korea while arresting a soldier who 
was in an off limits area he was 
threatened with a knife, and he had to 
shoot that soldier to protect himself.  
On learning of the incident the veteran 
was reportedly reprimanded by the Kimpo 
Air Force Base Officer of the Day for not 
shooting to kill.  The veteran asserts 
that he heard that solder scream in pain 
while Kimpo Air Force Base sick bay 
personnel worked on his hand "without 
anesthesia."

ii.  In December 1953, while with Company 
B, 728th Military Police Battalion, 
outside of Yougdungpo, Korea - 

While patrolling a fuel pipeline 
that ran from Inchon to Kimpo Air 
Force Base with another MP he 
spotted a Korean girl stealing fuel 
who was subsequently shot and killed 
by another MP. 

Losing control of a car and landing 
in a river while driving home from 
the base club. 

iii.  Sometime after December 1953, while 
a member of the 8020th A.U.M.P. 
Detachment, 519th Military Police 
Battalion, Panmunjon, Korea, and while 
standing guard duty alone on the DMZ, a 
North Korean soldier who reportedly was 
wired with explosives, surrendered to 
him.  Thereafter, the veteran reportedly 
had to wait six and a half hours for the 
Officer of the Day to send someone to 
take charge of the prisoner. 

iv.  Witnessing a Turkish solder being 
beheaded by a Turkish officer while 
attached to the 8020th A.U.M.P. 
Detachment, 519th Military Police 
Battalion, Panmunjon, Korea 

v.  While attached to the 8020th A.U.M.P. 
Detachment, 519th Military Police 
Battalion, Panmunjon, Korea the first 
sergeant in charge of security at the 
peace talks allowed other soldiers to 
remain in their tent sleeping and playing 
cards while he had to patrol alone.  
Reportedly, this same first sergeant 
threatened his life when he talked to him 
about this.  After reporting this matter 
to the Officer of the Day, the first 
sergeant harassed him until he 
transferred to a 519th Military Police 
detachment in Japan.

The veteran's personnel records are not available, and they 
may have been destroyed in a fire at the National Personnel 
Records Center (NPRC).  Nonetheless, the RO contacted the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in an attempt to verify the claimed stressors.  In 
response, in October 2002, USASCRUR provided the RO with 
Quarterly Historical Reports for the 728th Military Police 
Battalion, Company B, for the period ending in December 1953.  
These records, however, only verify the fact that in October 
1953 his unit's mission included guarding an inspection team 
that was traveling around Korea, and guarding a pipeline.  
The reports did not verify any of the stressors reported by 
the veteran.  Notably, however, the record does not show that 
the RO requested histories from the 519th Military Police 
Battalion for the dates specified by the claimant.  The 
record also does not show that the RO requested copies of the 
police reports prepared by the 728th Military Police 
Battalion and the 519th Military Police Battalion for the 
dates specified by the claimant.  

Therefore, a remand is required to attempt to obtain these 
reports.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c) 
(2003).  While Suozzi v. Brown, 10 Vet. App. 307 (1997), held 
that corroboration of every detail is not required to satisfy 
the 38 C.F.R. § 3.304(f) requirement that there be credible 
supporting evidence that the claimed stressors actually 
occurred, at least some evidence independently verifying the 
stressors is required.  Moreover, if the above development 
leads to verification of any claimed in-service stressor, the 
appellant must then be afforded a PTSD examination to obtain 
medical opinion evidence as to the relationship, if any, 
between currently diagnosed PTSD and any independently 
verified in-service stressor.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.326 (2003).  

Further, the VCAA requires VA to notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  Therefore, as the October 2003 letter is 
inadequate, on remand, the RO is to: (1) notify the claimant 
of the information and specific evidence not of record that 
is still necessary to substantiate the claim; (2) notify him 
of the information and specific evidence that VA will seek to 
provide; (3) notify him of the information and specific 
evidence the claimant is expected to provide; and (4) notify 
the claimant that he is to provide any pertinent evidence in 
his possession.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Lastly, a recent decision by the Court held, in part, that 
the VCAA notice required under 38 U.S.C.A. § 5103(a) must be 
provided to a claimant before any unfavorable rating decision 
is entered.  38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. 
§ 3.159 (2003).  In this case, that notice could not have 
been provided by the RO because the rating decision was 
issued before the enactment of the VCAA.  Still, in light of 
the binding Court precedent, the RO must address whether the 
appellant has been prejudiced by VA's failure to follow the 
chronological sequence outlined in the law.

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the claim 
of entitlement to service connection for 
PTSD.  Specifically, the letter must (1) 
notify the claimant of the information 
and specific evidence not of record that 
is necessary to substantiate the claim; 
(2) notify him of the information and 
specific evidence that VA will seek to 
provide; (3) notify him of the 
information and specific evidence the 
claimant is expected to provide; and (4) 
request he provide any pertinent evidence 
in his possession.  The veteran should be 
notified that he has one-year to submit 
pertinent evidence needed to substantiate 
his claim.  The date of mailing the 
veteran notice of the VCAA begins the 
one-year period.  

2.  The RO should contact the veteran and 
request that he provide the following 
information as to each of the events he 
described:  the dates of the incidents 
(or at least a 30 day time frame); the 
names, ranks, and units of assignments of 
all persons present at the incidents; and 
the name and location of the unit at 
which all paperwork, including police 
reports, surrounding the incidents would 
have been filed.  Advise the veteran that 
with more complete information VA can 
better assist him in attempting to verify 
the claimed stressors. 

3.  The RO, after waiting an appropriate 
time period for the veteran to respond, 
should recontact the USASCRUR and provide 
all the information found in the claims 
files regarding the veteran's stressors.  
USASCRUR should then be requested to 
again attempt to verify the outlined 
stressors.  The veteran must be informed 
of the results of any search conducted by 
USASCRUR.

4.  The RO should then ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of any other VA and non-VA health care 
providers who have treated him for PTSD 
since his separation from military 
service.  The RO should inform the 
veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof.  Obtain all records identified 
by the veteran that have not already been 
associated with the record on appeal.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

5.  If, and only if, the above 
development leads to verifying any 
claimed stressor the RO should schedule 
the veteran for a VA psychiatric 
examination.  The claims folders are to 
be made available to the psychiatrist for 
review in conjunction with the 
examination.  Based on a review of the 
claims folders and the results of the 
examination, the psychiatrist should 
state whether it is as least as likely as 
not that any currently diagnosed PTSD was 
caused by any independently verified in-
service event? 

6.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

7.  Thereafter, the RO must address 
whether the veteran was prejudiced by 
VA's failure to issue a VCAA notice 
letter in the chronological sequence set 
forth at 38 U.S.C.A. §§ 5100, 5103; 
38 C.F.R. § 3.159.  

8.  Following any other appropriate 
development, the RO should readjudicate 
the appealed issue.  If the benefit 
sought on appeal remains denied, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky.


	                        
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



